
	
		III
		112th CONGRESS
		1st Session
		S. RES. 139
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Lugar (for himself,
			 Mr. McConnell, and
			 Mr. Inhofe) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  President should take certain actions with respect to the Government of
		  Burma.
	
	
		Whereas the ruling junta in Burma, the State Peace and
			 Development Council (SPDC), (recently renamed as the State Supreme Council),
			 did not affirmatively respond to President Barack Obama's initiative to engage
			 with Burma;
		Whereas more than 2,000 political prisoners continue to be
			 detained in Burma, even after the release of Aung San Suu Kyi;
		Whereas the Tom Lantos Block Burmese JADE (Junta's
			 Anti-Democratic Efforts) Act of 2008 (Public Law 110–286) established the
			 position of Special Representative and Policy Coordinator for Burma, and
			 President Obama delayed for over two years to nominate a person for that
			 position;
		Whereas the Government of Burma continues to coerce
			 children, including ethnic minorities, into participating in combat and other
			 military roles;
		Whereas the Government of Burma continues to coerce
			 civilians, including ethnic minorities, to serve as human minesweepers;
		Whereas the Government of Burma continues to coerce
			 civilians, including ethnic minorities, to serve as porters and assist military
			 personnel;
		Whereas the United States Government successfully mounted
			 a vigorous and multilateral strategy pursuant to United Nations Security
			 Council Resolution 1874 (2009) to deter a North Korean ship, the Kang Nam I,
			 from traveling to its alleged destination in Burma in July 2009;
		Whereas North Korea and Burma are expanding their
			 bilateral military relationship;
		Whereas military and other personnel from North Korea have
			 reportedly been in Burma providing technical and other assistance toward the
			 development of the military capabilities of the Government of Burma;
		Whereas the Government of North Korea has reportedly
			 provided radar systems and capabilities to the Government of Burma;
		Whereas the Government of North Korea has reportedly
			 provided missiles and missile technology to the Government of Burma;
		Whereas the Government of North Korea has reportedly
			 provided underground tunneling technology to the Government of Burma;
		Whereas the Government of North Korea has reportedly
			 provided multiple rocket launchers to the Government of Burma;
		Whereas there are reports that the Governments of North
			 Korea and Burma are collaborating on matters related to the development of
			 Burma’s nuclear program;
		Whereas the Governments of Russia and Burma collaborated
			 on the development of Burma’s nuclear program;
		Whereas hundreds of persons from Burma have gone to Russia
			 for specialized training, including in the area of nuclear technology;
		Whereas the Government of Burma is acquiring additional
			 MIG aircraft from the Government of Russia;
		Whereas hundreds of thousands of persons have fled Burma
			 since 1988 for safety and to avoid persecution; and
		Whereas, since October 1, 1989, approximately 80,000
			 refugees from Burma have resettled in the United States: Now therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)given the growing
			 relationship between the Governments of Burma and North Korea, the President
			 should provide the Congress with an unclassified report as to the volume of
			 ships and planes from North Korea visiting Burma, via China and elsewhere, in
			 2009, 2010, and through March 2011;
			(2)the President
			 should provide leadership by calling for an international investigation into
			 allegations of international crimes against civilians in Burma, including
			 ethnic minorities, by the Government of Burma;
			(3)the President
			 should seek the assistance of friends and allies of the United States who
			 actively engage with the Government of Burma and have diplomatic missions in
			 Burma, including Singapore, Japan, and South Korea, to encourage the release of
			 all remaining political prisoners; and
			(4)the President
			 should encourage countries neighboring Burma to establish safe havens for
			 Burmese child soldiers fleeing from forced military service by the Government
			 of Burma.
			
